Exhibit 99.1 February 28, 2012 Alliance Data’s Epsilon Signs New Multiyear Agreement with Northwestern Mutual Alliance Data’s Epsilon business announced today that it has signed a new multiyear agreement with Northwestern Mutual Life Insurance Company, a FORTUNE 500, Milwaukee-based financial security company. Under the terms of the agreement, Epsilon will manage and deploy Northwestern Mutual permission-based email newsletters and email marketing initiatives.They will also provide a customized contact management tool, monitoring of campaign performance, and guidance for improving Northwestern Mutual’s email programs. ###
